DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 02/15/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of polyvinyl alcohol as specific hydrophilic polymer; tributyl citrate as specific hydrophobic substance; polysorbate 80 as specific emulsifier and vitamin E as specific free-radical scavenger. Claims 1-14 and 18-19 read on the elected species and are under examination.
Claims 1-15 and 17-19 are pending; claims 1-14 and 18-19 are under examination.
Claims Objection
	Claims 2-14 and 18-19 are object for starting from “A”. Those dependent claims should start from “The”. Proper correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, 1.2-propanediol is recited as hydrophobic substance. However, 1.2-propanediol is hydrophilic and water soluble, and is certainly not a hydrophobic substance. This is indefinite.
Regarding claim 12, claim recites outer hydrophobic phase and this is contradicted to claim 1 reciting out hydrophilic phase that it depends on. This is indefinite. For compact prosecution purpose, claim 12 is examined as outer hydrophilic phase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Santhera (EP2620141) in view of Chen et al. (US20030235595), Malaknov et al. (US20070190163) and Von Falkenhausen et al. (US20110281021)
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Santhera teaches a thin film drug delivery system for the transmucosal administration of a pharmaceutical drug comprising 0.01-80% by weight of an active ingredient of a 1,4-benzoquinone derivative of formula (I) and 20-99.99% by weight of a carrier material (abstract). Specifically, the present invention relates to a transmucosal administration system to administer 2-(10-Hydroxydecyl)-5,6-dimethoxy-3-methyl cyclohexa-2,5-diene-1,4-dione (idebenone) and its analogues via a thin film formulation (page 2, [0001]). The term "thin film drug delivery system" as used herein designates a delivery system wherein the active ingredient is embedded in a matrix of polymeric carrier material and which is significantly thinner than other known delivery systems, such as tablets or pastilles. Usually, the thin film has an area of between 1 and 10 cm2, a weight per unit area between 50 and 250 g/m2 and a thickness of between 40 and 300 mm. The thin film drug delivery system is also designated as oral wafer. In a preferred embodiment in combination with any of the above or below embodiments, the carrier material is selected from the group consisting of cellulose or a derivative thereof, a polyvinyl alcohol (PVA), poly-N-vinylpyrrolidone, a vinyl-pyrrolidone-vinyl acetate copolymer, starch, a starch derivative, gelatin, a gelatin derivative, and a combination thereof (page 4, [0032-0033]). In a preferred embodiment in combination with any of the above or below embodiments, the system comprises a carrier matrix, wherein the active ingredient, preferably idebenone, is incorporated as a suspension, a suspension
after micronization, an emulsion, a micro- or nano-emulsion, or in solubilised form (mono-molecular dispersion), more preferably in solubilised form (mono-molecular dispersion). In another preferred embodiment in combination with any of the above or below embodiments, the thin film drug delivery system comprises one or more further substances selected from the group consisting of flavorings, colorants, sweeteners, fillers, plasticizers, surface-active substances, liquid--preferably lipophilic--excipients which are able to dissolve the active ingredient and form a second phase in the--preferably hydrophilic--carrier material, solubilizers, pH stabilizers, disintegrants, solubility enhancers, absorption enhancers, and/or permeation enhancers. In another preferred embodiment in combination with any of the above or below embodiments, the thin film drug delivery system comprises at least one excipient from the group consisting of flavorings, colorants, sweeteners, fillers, plasticizers, surface-active substances, solubilizers, liquid excipient, pH stabilizers, disintegrants, solubility enhancers and absorption enhancers. (page 5, [0038, 0044-0045]). In another preferred embodiment in combination with any of the above or below embodiments, the active ingredient, preferably idebenone, is administered in combination with a further therapeutic agents, more preferably, erythropoietin, vitamin E or vitamin C. In another preferred embodiment in combination with any of the above or below embodiments, the active ingredient, preferably idebenone, and a further therapeutic agent can be used simultaneously, separately or sequentially in order to treat or prevent the disease symptoms. The therapeutic agents may be provided in a single dosage form or
as separate formulations, each formulation containing at least one of the active agents.
The present invention is also directed to a method for preparing the thin film drug delivery system, comprising a) dissolving or dispersing the active ingredient and the carrier in a solvent; b) drying the solution or dispersion of active ingredient and carrier in order to obtain a thin film (page 7, [0069-0071]). Thus, the best effect of improved plasma levels by circumventing the first-pass-effect can be achieved by the
inventive thin film (oral wafer) formulation. The thin film drug delivery system of the present invention comprises an active ingredient embedded in the form of particles, preferably micronized particles, as oil droplets or as monomolecular dispersion, in the polymeric carrier material. The oil droplets have preferably a size of 0.5 to 50 mm, more preferably 0.5 to 5 mm (page 9, [0095]). 
	Chen et al. teaches oral pharmaceutical com positions and methods for improved delivery of therapeutic agents (abstract). In one embodiment, the composition is in the form of emulsion (page 3, [0022]). In certain embodiment, solubilizer such as tributyl citrate is included to enhanced the solubility of therapeutic agent (page 22, [0128, 0132]). The amount of solubilizer that can be included in compositions of the present invention is not particularly limited. Of course, when the composition is ultimately administered to a patient, the amount of a given Solubilizer is limited to a bioacceptable amount, which is readily determined by one of skill in the art. In Some circumstances, it may be advantageous to include amounts of Solubilizers far in excess of bioacceptable amounts, for example, to maximize the concentration of therapeutic agent, with excess Solubilizer removed prior to providing the composition to a patient using conventional techniques, Such as distillation or evaporation. Thus, if present, the Solubilizer can be in a concentration of 50%, 100%, 200%, or up to about 400% by weight, based on the amount of surfactant. If desired, very small amounts of solubilizers may also be used, such as 25%, 10%, 5%, 1% or even less. Typically, the solubilizer will be present in an amount of about 1% to about 100%, more typically about 5% to about 25% by weight or about 10% to about 25% by weight (page 23, [0136]). In one preferer embodiment, a hydrophilic surfactant polysorbate 80 is included (page 26, [0168]). In one embodiment, the therapeutic agent is idebenone (page 20, [0126]).
	Malaknov et al. teaches the compositions provided herein can contain one
or more surface active agents that are added in an amount sufficient to form a stable emulsion. The surface active agents for use herein are substances which, when dissolved in an aqueous solution, reduce the surface tension of the solution or the interfacial tension between the aqueous phase and the oil phase, to form
a stable oil in water or water in oil emulsion (page 18, [0180-0182]). In certain embodiments, the surface active agent is selected from polysorbate-80, lecithin and phosphatidylcholine. The surface active agents are present in an amount
sufficient to form a stable emulsion. The amount of surface active agent can be empirically determined and is a function of the agent selected, the desired form of the resulting composition. The amount include can be from less than 0.1% by weight up to 35% or more. In certain embodiments, the surface active agent is present at a concentration of about 1 %, 2%, 3%, 4%, 5%, 6%, 7%, S%, 9%, 10%, 15%, 20%, 25% by weight up to about 30% by weight of the total weight of the composition (page 19, [0193-0194]).
	Von Falkenhausen et al. teaches A dosage form which is, in particular, sheet-like and rapidly disintegrating or soluble in an aqueous environment for rapid release of active ingredients in the oral cavity, in body orifices or in body cavities, where the dosage form comprises a matrix which comprises one or more water-soluble polymers as base substances, and comprises at least one active ingredient, is characterized in that the dosage form is provided with spaces or cavities which are present in the polymeric matrix and whose contents differ in terms of the state of aggregation from
the matrix (abstract). Said spaces or cavities are preferably filled with gas or a gas mixture, in particular air; however, it may also be advantageous for them to contain other gases or gas mixtures. A further embodiment provides for the spaces or cavities to be filled with a liquid or a liquid mixture (for example oils), these liquids not being miscible with the matrix material and not dissolving the polymeric framework. Said liquid or the liquid mixture may additionally comprise one or more active pharmaceutical
ingredients. The total volume of said spaces or cavities, as a proportion of the total volume of the dosage form, is preferably from 5 to 98%, with preference for 50-80"/o. In this way the intended adhesion-diminishing effect is achieved without impairing too greatly the capacity of the dosage form to take up active ingredient. The matrix of the dosage forms of the invention comprises as base substances a water-soluble polymer or mixtures of such polymers, and in one embodiment the polymer is polyvinyl alcohol (page 2, [0015-0016, 0020-0021]). Von Falkenhausen et al. teaches a process to prepare film composition comprising polyvinyl alcohol with active agent in droplet liquid in the film by drying the O/W emulsion comprising polyvinyl alcohol in aqueous phase and active agent in oil phase (page 3, [0039-0040]; page 4, claims 1-2).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Santhera is that Santhera  do not expressly teach tributyl citrate and polysorbate 80. This deficiency in Santhera is cured by the teachings of Chen et al., Malaknov et al. and Von Falkenhausen et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Santhera, as suggested by Chen et al., Malaknov et al. and Von Falkenhausen et al.,  and produce the instant invention.
Santhera teaches a transmucosal polyvinyl alcohol film wherein idebenone and vitamin E as oil droplets embedded in the film, and the film composition further comprises surface active agent and lipophilic--excipients / solubilizer which are able to dissolve the active ingredient and form a second phase in the--preferably hydrophilic--carrier material. Santhera is silent about polysorbate 80 as surface active agent in the polyvinyl alcohol film and tributyl citrate as solubilizer in the droplet oil phase, as well as how to prepare such film with droplet oil comprising active agent.
One of ordinary skill in the art would have been motivated to prepare a transmucosal polyvinyl alcohol film comprising idebenone and vitamin E as oil droplets embedded in the film by drying an O/W emulsion comprising polyvinyl alcohol and polysorbate 80 (to stabilize emulsion) in aqueous phase; tributyl citrate (to solubilize active agent), idebenone and vitamin E in oil phase because this is a suitable and known process to prepare transmucosal film comprising active agent in oil droplet as suggested by Von Falkenhausen et al. Under further guidance from Chen et al. and Malaknov et al. teaching tributyl citrate as known solubilizer and polysorbate 80 (to dissolve active agent) as suitable surface active agent (in aqueous phase to stabilize emulsion) for idebenone emulsion, it is obvious for one of ordinary skill in the art to prepare a transmucosal polyvinyl alcohol film comprising idebenone and vitamin E as oil droplets embedded in the film by drying an O/W emulsion comprising polyvinyl alcohol and polysorbate 80 (to stabilize emulsion) in aqueous phase; tributyl citrate (to solubilize active agent), idebenone and vitamin E in oil phase and to obtain a transmucosal polyvinyl alcohol film comprising idebenone and vitamin E as oil droplets embedded in the film with polysorbate in the film phase (outer phase) and tributyl citrate in the oil droplets phase, and produce instant claimed invention with reasonable expectation of success.
Regarding claims 2-4 and 19, Chen et al. teaches Solubilizer is limited to a bioacceptable amount, which is readily determined by one of skill in the art. In Some circumstances, it may be advantageous to include amounts of Solubilizers far in excess of bioacceptable amounts, for example, to maximize the concentration of therapeutic agent, thus, it is obvious to have idebenone dissolved below saturation concentration such as 90% of saturation concentration.
Regarding claims 12-13, Santhera teaches 0.01-80% by weight of an active ingredient phase (inner phase) and 20-99.99% by weight of a carrier material (outer phase).
Regarding claim 14, Malaknov et al. teaches 3 or 4% of surface active agnet (emulsifier).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613